

115 HR 3940 IH: Veterans Education Disaster Assistance Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3940IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Poe of Texas (for himself, Mr. Al Green of Texas, Mr. Vela, Ms. Eddie Bernice Johnson of Texas, Mr. Brady of Texas, Mr. Bishop of Georgia, Mr. Carter of Texas, Mr. Gene Green of Texas, Mr. Babin, Mr. Veasey, Mr. Blumenauer, Mr. Schrader, Mr. Walden, Mr. Gonzalez of Texas, Mr. O'Rourke, Mr. Sessions, Mr. McCaul, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for housing stipends and supply fee payments
			 under the Post-9/11 Educational Assistance Program for individuals
			 affected by
			 extended school closures due to natural disasters.
	
 1.Short titleThis Act may be cited as the Veterans Education Disaster Assistance Act. 2.Educational assistance under Post-9/11 Educational Assistance Program during extended school closures due to natural disastersSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(k)School closure during natural disasters
 (1)In generalAn individual described in paragraph (2) shall be entitled to the following: (A)A monthly stipend in the amount to which the individual would be entitled were the individual pursuing the course of education at the institution of higher education.
 (B)An additional lump sum amount for any books, supplies, equipment, and other educational costs necessary by reason of pursuing the course solely by distance learning or replacing the course with an alternative course of education pursued solely by distance learning.
 (2)Individual describedAn individual described in this paragraph is an individual pursuing a course of education at an institution of higher education using educational assistance under this chapter who—
 (A)is forced to discontinue pursuing such course at such institution by reason of a school closure described under paragraph (4); and
 (B)opts to— (i)pursue that course of education solely by distance learning; or
 (ii)pursue an alternative course of education solely by distance learning. (3)DurationThe duration of the monthly stipends payable to an individual under paragraph (1)(A) shall be the shorter of the following:
 (A)The period of time necessary to complete the quarter, semester, term or academic period during which the school closure described in paragraph (4) occurs.
 (B)Four months. (4)School closureA school closure described in this paragraph is the closure of an institution of higher education—
 (A)by reason of a natural disaster; (B)for a period of time that—
 (i)the institution confirms will last for four weeks or longer; or (ii)the institution describes as indefinite and that endures for a period of four weeks or longer; and
 (C)that the Secretary confirms is covered for purposes of this subsection. (5)Natural disaster definedIn this subsection, the term natural disaster means a specific weather event or earth process, including a hurricane, tornados, wildfire or forest fire, earthquake, avalanche, mudslide, hailstorm, thunderstorm, lightning storm, freeze, blizzard, sinkhole, or other disastrous event that occurs as a result of such an event or process, that the President or the governor of a State declares a natural disaster.
 (6)No charge to entitlementNo additional charge shall be made to the entitlement of any individual to educational assistance under this chapter by reason of a payment under this subsection..
		